Citation Nr: 1732039	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.  In April 2015, this appeal was before the Board, at which time it was remanded for further development.  In February 2016, the Board once again remanded the appeal for further development.

The appeal is again being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

As noted in the Board's April 2015 remand, the Veteran's claim was originally one for entitlement to service connection solely for PTSD.  However, when a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the record reflects the Veteran has been diagnosed with major depressive disorder and adjustment disorder with depressed mood.  In addition, the record indicated that he has exhibited, at times, PTSD-like symptoms.  Therefore, the Veteran's claim has been recharacterized as one of service connection for a psychiatric disorder, to include PTSD and major depressive disorder. 

In February 2016, the Board found that a remand was necessary in order to afford the Veteran a VA psychiatric examination.  Pursuant to the remand, the AOJ afforded the Veteran a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  A review of the February 2017 VA examination report reflects that the examiner's diagnosis and opinion was according to the standards of the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  However, the standards of DSM-IV apply to this case.  See 80 Fed. Reg. 14308 (Mar. 19, 2015) (adopting DSM-V effective March 19, 2015 which does not apply to claims certified for appeal to the Board on or before August 4, 2014 even if subsequently remanded).  This examination report, therefore, is returned for completion in accordance with DSM-IV standards.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the February 2017 VA examiner for an addendum opinion.  If the examiner is not available, schedule the Veteran for additional examination.  The examiner should provide all diagnoses and opinions according to DSM-IV criteria and not DSM-V criteria.

Following a review of the record, the VA examiner is asked to furnish an opinion with respect to the following:

a)  Identify all acquired psychiatric disorder(s) in accordance with DSM-IV criteria.

If the examiner determines that the Veteran does not meet the DSM-IV criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the Veteran's treatment history, to include diagnoses of major depressive disorder and the September 2015 positive PTSD screen.

b)  Then, with regard to each such diagnosed disorder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such acquired psychiatric disorder had its onset during, or is otherwise related to, the Veteran's active military service.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his acquired psychiatric disorder and continuity of symptomatology, as well as the medical records.  A complete rationale must be given for each opinion expressed.

2)  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

